Exhibit CELSIUS HOLDINGS REPORTS INCREASED REVENUE DELRAY BEACH, Fla., May 6—Celsius Holdings, Inc. (OTC BB: CSUH.OB) today reported revenue of $971,000 for the three months ended March 31, 2009 versus $533,000 for the same period in the previous year, an increase of 82.1 percent.The company recorded a net loss of $1.2 million; same as for the same period last year, or $0.01 per basic and diluted share. Mr. Stephen C. Haley, chairman and CEO said: “We continue to see improved sales from most parts of the country, especially in our focus areas. We added several key retailers and distributors this quarter and the reorders from established customers continue to increase.
